            Case 2:17-cv-00086-SAB Document 142 Filed 06/04/20 Page 1 of 5



 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                      WESTERN DISTRICT OF WASHINGTON
 8
 9 EVAN L CARNAHAN,
10               Plaintiff,                        NO. 2:17-CV-0086-SAB
11               v.
12 ALPHA EPSILON PI FRATERNITY                     AMENDED JURY TRIAL
13 INC.,                                           SCHEDULING ORDER
14               Defendant.
15                                                 JURY TRIAL SCHEDULED FOR
16                                                 JANUARY 19, 2021
17
18
19         Having been notified by parties that they have reached an agreement on a
20 trial date, the Court is fully informed and enters the following schedule for jury
21 trial. Parties have already had the opportunity to engage in discovery and
22 dispositive and pretrial motions practice; as such, this Order does not set new dates
23 for those deadlines.
24         Accordingly, IT IS ORDERED:
25          PROFESSIONALISM AND COURT-ASSISTED MEDIATION
26 1. Civility and Professional Conduct. Counsel should review and employ Local
27 Rule 83.1 (Civility) and Washington Rule of Professional Conduct 3.4 (Fairness to
28 Opposing Party and Counsel).

     AMENDED JURY TRIAL SCHEDULING ORDER * 1
            Case 2:17-cv-00086-SAB Document 142 Filed 06/04/20 Page 2 of 5



 1 2. Scheduling Order is Binding. Rule 16(f) of the Federal Rules of Civil
 2 Procedure provides for sanctions for failure to obey the Scheduling Order. The
 3 Court will usually accept stipulations to modify the dates specified in this Order,
 4 but modifications of pretrial deadlines may also result in a modification of the trial
 5 date.
 6 3. Settlement Conference/Mediation. The parties are encouraged to engage in
 7 settlement negotiations as early as possible and should contact the Court if they
 8 believe a settlement conference would be helpful.
 9                                    TRIAL DATES
10 4. Jury Trial. The jury trial shall commence on January 19, 2021, at 9:00 a.m. in
11 SEATTLE, Washington.
12 5. Pretrial Conference. A telephonic pretrial conference will be held on January
13 5, 2021, at 1:30 p.m. Parties shall join the pretrial conference by dialing the
14 Court’s conference line at 1-888-636-3807, access code 8839796.
15                                MOTION DEADLINES
16 6. Motions in Limine.
17         A. Motions in Limine: shall be filed and served on or before December 8,
18 2020.
19         B. Responses: shall be filed and served on or before December 15, 2020.
20         C. Replies: shall be filed and served on or before December 22, 2020.
21         D. Notation: Motions in limine shall be noted for hearing at the pretrial
22 conference.
23                       TRIAL PREPARATION DEADLINES
24 7. Exhibit and Witness Lists.
25         A. Exhibit Lists and Witness Lists: shall be filed and served and exhibits
26 made available for inspection (or copies provided), on or before December 15,
27 2020.
28

     AMENDED JURY TRIAL SCHEDULING ORDER * 2
            Case 2:17-cv-00086-SAB Document 142 Filed 06/04/20 Page 3 of 5



 1         B. Identification: The witness list shall include identification of each
 2 witness’s testimony.
 3         C. Notation of Exhibits: Where feasible, all exhibits identified in depositions
 4 shall be pre-marked with the exhibit numbers that will be used at trial. Plaintiff’s
 5 trial exhibits are to be numbered 1 through 199; Defendant’s exhibits are to be
 6 numbered 200 and following.
 7         D. Objections: Objections to the opposing party’s witness list or exhibit list
 8 and any accompanying briefs shall be filed and served on or before December 22,
 9 2020.
10         E. Responses: Responses, if any, to objections shall be filed and served on or
11 before December 29, 2020.
12 8. Pretrial Exhibit Stipulation.
13         A. Stipulation: The parties shall prepare a pretrial exhibit stipulation that
14 shall contain each party's numbered list of all trial exhibits with the opposing
15 party’s objections to each exhibit, including the basis of the objection and the
16 offering party's brief response. All exhibits to which there is no objection shall be
17 deemed admitted, subject to any objections at trial that could not be raised in
18 advance.
19         B. Deadline: The pretrial exhibit stipulation shall be filed on December 9,
20 2020.
21         C. Objections to witness and exhibits shall be heard at the pretrial
22 conference.
23 9. Designation of Testimony.
24         The parties shall notify the Court on or before December 8, 2020 whether
25 deposition testimony will be used at trial. The Court will then schedule a hearing to
26 review all designated testimony and objections so that a final edited version of the
27 deposition testimony can be prepared for trial.
28 //

     AMENDED JURY TRIAL SCHEDULING ORDER * 3
           Case 2:17-cv-00086-SAB Document 142 Filed 06/04/20 Page 4 of 5



 1 10. Pretrial Order.
 2        A. Deadline: A joint Pretrial Order, prepared in accordance with the format
 3 provided in Local Rule 16.1(b), shall be filed on or before December 29, 2020 and
 4 a copy e-mailed in Word format to the Court at bastianorders@waed.uscourts.gov.
 5        B. Consistency: The list of exhibits contained in the joint Pretrial Order shall
 6 reflect the exhibit marking scheme described above in paragraph 10(A).
 7        C. Duplicative Exhibits: In preparing the joint Pretrial Order, the parties
 8 shall confer regarding duplicate exhibits and determine which party will submit
 9 such exhibits for trial.
10 11. Trial Briefs and Proposed Voir Dire. Trial briefs and voir dire shall be filed
11 by December 28, 2020.
12 12. Jury Instructions. No later than December 28, 2020, the parties shall file
13 jointly proposed jury instructions.
14        A. Confer. The parties shall confer regarding jury instructions and file
15 jointly proposed jury instructions and a table of proposed Jury Instructions. The
16 jointly proposed Jury Instructions should address only issues that are unique to this
17 case and shall include instructions regarding the elements of each claim, any
18 necessary definitions, and a proposed verdict form.
19        B. Modifications. If any proposed instruction is a modified version of model
20 instructions or deviate from model instructions, the parties shall identify the
21 modification and cite legal authority for the modification.
22 13. Submissions on the First Day of Trial. The Court requires that the following
23 be submitted to the courtroom deputy clerk on the first day of trial:
24        A. Exhibits. Exhibits for presentation at the trial in tabbed binders indexed
25 by exhibit number with exhibit tags placed consistently on the bottom right corner
26 of each exhibit. Counsel shall submit to the Court an original binder and two
27 copied binders of their exhibits together with three discs or flash drives containing
28 the same.

     AMENDED JURY TRIAL SCHEDULING ORDER * 4
           Case 2:17-cv-00086-SAB Document 142 Filed 06/04/20 Page 5 of 5



 1        B. Exhibit List. One copy of a final joint exhibit list.
 2        C. Witness List. One copy of witness lists in the order in which the witnesses
 3 are expected to be called to testify.
 4                                  MODIFICATIONS
 5 14. Good Cause. Pursuant to Rule 16 of the Federal Rules of Civil Procedure, this
 6 schedule shall not be modified unless the Court finds good cause to grant leave for
 7 modifications.
 8        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 9 this Order and to provide copies to counsel.
10        DATED this 4th day of June 2020.
11
12
13                                         _______________________________
                                               STANLEY A. BASTIAN
14                                            United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     AMENDED JURY TRIAL SCHEDULING ORDER * 5
